Citation Nr: 0619989	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-04 372	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from February 1961 to March 
1966 and from November 1967 to January 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran subsequently relocated to 
Las Vegas, Nevada.

In May 2006, the veteran testified at a Travel Board hearing 
in Las Vegas, Nevada,  before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  Service connection for a right lung disability was most 
recently denied by the RO in a rating decision dated in July 
1999.

2.  Evidence submitted since the July 1999 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for a right lung disability.

3.  The medical evidence does establish that the veteran's 
right lung disability is related to service.

CONCLUSIONS OF LAW

1.  The July 1999 rating decision is final.  38 U.S.C 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right lung disability and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A right lung disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material evidence to reopen

Entitlement to service connection for a right lung disability 
was most recently denied by the RO in a rating decision dated 
in July 1999.  Service connection was denied because the 
evidence did not establish that the veteran's right lung 
disability was related to service.  Decisions of the RO are 
final, if not appealed.  38 U.S.C. § 71055(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2005), and may be reopened only by the submission of 
new and material evidence.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2005).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claim was denied in July 1999, 
which consists of private and VA treatment records, and 
several VA examinations and opinions, is new, in that it has 
not been previously considered.  It is also material.  
Specifically, the opinion from Dr. G. Farmer dated in October 
2003 indicates his opinion that the veteran's current lung 
disability is consistent with a past ling infection with 
resultant calcifications of lymph nodes and a calcified 
granuloma of the lung parenchyma.  Dr. Farmer indicated that 
he could not exclude the veteran's in-service pneumonia as 
noncontributory.  For the purpose of reopening the veteran's 
claim, this testimony is presumed to be credible and 
therefore, there is sufficient evidence to reopen the claim..  
The new evidence directly addresses the specified reasons for 
the earlier denial of service connection and directly 
addresses unestablished facts that are necessary for the 
claims to be substantiated.  Accordingly, the Board concludes 
that the appellant has submitted new and material evidence to 
reopen the claim of service connection for a right lung 
disability.

II.  Entitlement to service connection for aright lung 
disability

Since the veteran's claim for service connection for a right 
lung disability has been reopened, the Board must address the 
merits of this issue.  In general, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records show that he had 
pneumonia in service and that it was located in the right 
lower lobe.  Dr. Farmer's opinion is that the veteran's 
current left lung disability is consistent with a previous 
infection with resultant calcifications of lymph nodes and a 
calcified granuloma of the lung parenchyma.  Dr. Farmer 
indicated that he could not exclude the veteran's in-service 
pneumonia as noncontributory.  VA opinions dated in December 
2003 and February 2004 indicate that it is unlikely that the 
veteran's current lung disability is related to pneumonia 
suffered in service.

Based on the above, the Board finds that service connection 
is warranted for the veteran's right lung disability.  The 
service medical records are clear that the veteran suffered 
pneumonia in service.  The medical opinions are at odds, and 
the Board finds that the evidence is in relative equipoise.  
Therefore, giving the benefit of the doubt to the veteran, 
service connection is warranted.  The Board will grant 
service connection for a right lung disability.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which is currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from granting entitlement to service connection for a 
right lung disability.  This is so because the Board is 
taking action favorable to the appellant by granting the 
claim on appeal in full.  Granting the claim at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right lung disability, and 
the claim is reopened.

Service connection for a right lung disability is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


